Exhibit 10.79
(ATARI LOGO) [y60707y6070700.gif]
May 17, 2008
Timothy J. Flynn
74 Sanborn Lane
Reading, MA 01867
Cell: (415) 713-4745
Home: (781) 942-2368
Dear Tim:
     On behalf of Atari, Inc. (“Atari” or the “Company”), I am very pleased to
extend to you an offer of employment with our Company, with a start date of
June 9, 2008 (the “Employment Date”). We believe that you will be a tremendous
addition to the team, and we are all very excited about the prospect of you
joining us. The purpose of this letter is to confirm the terms and conditions of
our offer of employment to you.

1. Position: You will serve in an exclusive full-time capacity as Senior Vice
President of Sales, reporting to the undersigned as the Company’s President and
Chief Executive Officer.   2. Work Location. Your reporting base will be Atari’s
headquarters in New York, and you will be required to spend one week per month
at our headquarters. You will not, however, be required to relocate your
residence to the New York area.   3. Base Salary: Your starting annual base
salary for this position is $250,000.00, which will be paid to you in equal
installments on a semi-monthly basis. It is our current practice to pay our
employees on the 5th and the 20th of each month.   4. Sign-on Bonus: You are
eligible to receive a one-time sign-on bonus of $25,000.00 (Gross). This bonus
will be paid to you after 60 days of continuous employment with Atari, less all
applicable local, state, and federal taxes. Should you voluntarily terminate
your employment at Atari or be terminated for cause by Atari within one year of
your date of hire, you will be required to repay the total amount (Gross) of the
sign-on bonus back to the Company.   5. Stock Options: (a) Effective on the
Employment Date, Atari will grant to you, subject to the terms and conditions of
the standard option award agreement and the 2005 Stock Incentive Plan, options
to purchase 20,000 shares of Atari’s common stock (the “Atari Option”). The
exercise price of shares granted under the Atari Option shall be equal to the
last sales price of the common stock on the date of grant. The Atari Option will
vest as follows: (1) 25% of the shares on your first anniversary of the
Employment Date, and (2) the remainder vesting 6.25% per quarter thereafter
(commencing with the quarter ending June 30, 2009), subject to your continued
employment with Atari as of each applicable vesting date.

 



--------------------------------------------------------------------------------



 



(ATARI LOGO) [y60707y6070700.gif]

    (b) All unvested stock options (whether granted pursuant to the Atari
Option, or otherwise thereafter) and all vested but unexercised stock options
will terminate in accordance with the provisions of the applicable stock plan
pursuant to which they were granted. All stock options shall expire on the tenth
anniversary of the grant date.       (c) If Atari’s majority shareholder, IESA
shall successfully complete an acquisition of the minority interests in Atari
(as previously announced), Atari’s Board will use its best efforts to cause IESA
to agree to grant to you a stock option with respect to the stock of IESA (the
“IESA Option”), in substitution of the Atari Option. The number of shares
subject to the IESA Option shall be determined such that the present value of
the IESA Option shall be approximately equal to the present value of the Atari
Option, using a Black-Scholes or other reasonable option valuation methodology
and carry similar if not equal vesting schedules and terms as set forth in the
Atari Option.       You hereby agree to the grant of such IESA Option in
substitution for and cancellation of the Atari Option.   6.   Bonus Potential:
You will also be eligible to receive an annual bonus of forty percent (40%) of
your then-current annual base salary if specified “performance goals” for the
applicable fiscal year are satisfied. The “performance goals” for the annual
bonus will be based both upon achievements by Atari of specified financial
objectives and your attainment of individual objectives, over the course of the
relevant fiscal year. You must be an active employee at the time that bonuses
are paid in order to receive any bonus payment for the applicable fiscal year.
Should your employment terminate before that time you will not be eligible to
receive any payment or pro-ration of any annual bonus payment.   7.   Benefits:
As a full-time employee, you are eligible to participate in our benefits
program, and shall commence participation on the Employment Date or as soon as
permitted thereafter under the terms of any individual plan. This program
includes life, medical, dental, vision and disability insurance, a 401(k)
account plan (which includes a company match), medical and dependent care
reimbursement accounts, paid holidays and vacation. In accordance with current
Atari policy, you will initially be entitled to fifteen (15) vacation days and
five (5) sick days per year, to be accrued and taken in accordance with Company
policy. All of these benefits are subject to Atari policies and the applicable
plan documents, which may be amended and/or terminated by Atari at any time, and
the highlights of which are provided in the Benefit Overview document, which you
have been provided. We will review our benefit information with you in detail
and answer any questions that you may have when you begin your employment.   8.
  At-Will Employment: Your employment relationship with Atari is “at will” and
you have the right to terminate that employment relationship at any time.
Although we hope you will remain with us and be successful here, Atari, must,
and does, retain the right to terminate the employment relationship at any time,
with or without prior notice, and with or without cause or good reason. Your
status as an at-will employee cannot be modified except through a written
agreement, signed by the President and Chief Executive Officer of the Company.

Atari, Inc. 417 5th Avenue New York, NY 10016

2



--------------------------------------------------------------------------------



 



(ATARI LOGO) [y60707y6070700.gif]

9.   Severance: Notwithstanding Section 8, above, if your employment with Atari
is terminated, you will be eligible for severance in accordance with the
Company’s policies (currently one year for Senior Vice Presidents) but for the
purposes of clarity you will not receive severance if you are terminated for
cause or you resign.   10.   Conditions of Employment: As a condition of your
employment, you agree to sign and abide by all of the provisions of the enclosed
standard Proprietary Information and Inventions Agreement, as well as the Code
of Ethics, Standards and Conduct. You agree to hold in confidence any
proprietary or confidential information received as an employee of Atari, and
you agree that, as your employer, Atari shall own any and all of the products,
proceeds and results of your services, including all ideas or suggestions and
other intellectual property (collectively. “IP”) related to Atari’s business,
including any game, media or the electronic entertainment business that you
create or make while employed by Atari. To the extent Atari is not deemed the
owner of such IP by virtue of the employment relationship, you hereby
irrevocably assign each such IP and all rights therein to Atari as if each such
IP were a work-for-hire commissioned by and for Atari. We wish to impress upon
you that we do not wish you to bring to Atari any confidential materials and/or
proprietary from any of your former employers; nor do we want you to violate any
other obligations to any of your former employers.   11.   Legal Right To Work:
Federal law requires that you provide satisfactory proof of eligibility for
employment within the United States, by completing the USCIS Employment
Eligibility Verification Form I-9. Please bring in original documentation with
you on your first day of employment.   12.   Governing Law. This letter and all
matters related to your employment with Atari will be governed by and construed
according to the laws of the State of New York as applied to agreements entered
into and to be performed within the State of New York. Venue for any action
arising under this letter agreement shall be New York, New York.

          Tim, we at Atari are delighted to welcome you as a member of our team.
We have achieved our outstanding reputation largely through the efforts of our
employees and believe that you will play an important role in our continued
success. In return, we believe that you will be both challenged and rewarded by
your job opportunities during your employment with us.
Atari, Inc. 417 5th Avenue New York, NY 10016

3



--------------------------------------------------------------------------------



 



(ATARI LOGO) [y60707y6070700.gif]
     We look forward to you joining Atari and anxiously await your response to
this offer which will remain in effect for seven days from the date on this
letter. Please signify your acceptance of our offer by signing and returning one
(1) of the enclosed letters and a signed copy of the Confidentiality
Agreement/Intellectual Property Rights Assignment and the Code of Ethics,
Standards of Conduct and Confidentiality policy. All documents should be
returned to Kelly Valentine in our Human Resources Department. Her confidential
fax number is (212) 726-6533. Please also mail all originals in a timely manner.
In the meantime, should you have any questions, please do not hesitate to
contact me.

            Sincerely,

/s/ Jim Wilson
JIM WILSON
President and Chief Executive Officer
                       

Offer of Employment Agreed and Accepted:
I am pleased to accept employment on the terms and conditions as stated above.

                     
Name:
  /s/ Timothy J. Flynn       Date:    5-20-08     
 
 
 
Timothy J. Flynn          
 
   

Atari, Inc. 417 5th Avenue New York, NY 10016

4